     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 1 of 19 Page ID #:400



 1     NICHOLAS & TOMASEVIC, LLP
       Craig M. Nicholas (SBN 178444)
 2     Alex Tomasevic (SBN 245598)
       225 Broadway, 19th Floor
 3     San Diego, California 92101
       Tel: (619) 325-0492
       Fax: (619) 325-0496
 4     Email: cnicholas@nicholaslaw.org
       Email: atomasevic@nicholaslaw.org
 5
       IJH LAW
 6     Ignacio J. Hiraldo, Esq. (pro hac vice)
       1200 Brickell Ave Suite 1950
 7     Miami, FL 33131
       Email: ijhiraldo@ijhlaw.com
8      Telephone: 786.496.4469
 9     EISENBAND LAW, P.A.
       Michael Eisenband, Esq. (pro hac vice)
10     515 E Las Olas Blvd. Suite 120
       Fort Lauderdale, Florida 33301
11     MEisenband@Eisenbandlaw.com
       Telephone: 954-533-4092
12
       HIRALDO P.A.,
13     Manuel Hiraldo, Esq. (pro hac vice)
       401 E. Las Olas Blvd., Suite 1400
14     Fort Lauderdale, FL 33301
       MHiraldo@Hiraldolaw.com
15     Telephone: 954-400-4713
16
       Attorneys for Plaintiff
17     Daniel Gerstenhaber

18

19

20

21

22

23

24


                                                 1
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 2 of 19 Page ID #:401



 1                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 2

 3     DANIEL GERSTENHABER, on behalf of            Case No. 8:19-cv-02004-JLS-ADS
       himself and all others similarly situated,
 4
                     Plaintiff(s),
 5                                                  STIPULATED PROTECTIVE ORDER
                     v.
 6
       CLIENT RESOURCE GROUP, INC. a
 7     California Corporation,

8
                     Defendant(s).
 9

10     I.     PURPOSES AND LIMITATIONS

11            A.     Discovery in this action is likely to involve production of confidential,

12            proprietary, or private information for which special protection from public

13            disclosure and from use for any purpose other than prosecuting this litigation may

14            be warranted. Accordingly, the parties hereby stipulate to and petition the Court

15            to enter the following Stipulated Protective Order. The parties acknowledge that

16            this Order does not confer blanket protections on all disclosures or responses to

17            discovery and that the protection it affords from public disclosure and use extends

18            only to the limited information or items that are entitled to confidential treatment

19            under the applicable legal principles. The parties further acknowledge, as set

20            forth in Section XIII(C), below, that this Stipulated Protective Order does not

21            entitle them to file confidential information under seal; Civil Local Rule 79-5 sets

22            forth the procedures that must be followed and the standards that will be applied

23            when a party seeks permission from the Court to file material under seal.

24     II.    GOOD CAUSE STATEMENT


                                                     2
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 3 of 19 Page ID #:402



 1          A.     This action is likely to involve the personal information or third parties as

 2          well as trade secrets, technical and/or proprietary information for which special

 3          protection from public disclosure and from use for any purpose other than

 4          prosecution of this action is warranted.        Such confidential and proprietary

 5          materials and information consist of, among other things, confidential business

 6          or financial information, information regarding confidential business practices,

 7          or other commercial information (including information implicating privacy

8           rights of third parties), information otherwise generally unavailable to the public,

 9          or which may be privileged or otherwise protected from disclosure under state or

10          federal statutes, court rules, case decisions, or common law. Accordingly, to

11          expedite the flow of information, to facilitate the prompt resolution of disputes

12          over confidentiality of discovery materials, to adequately protect information the

13          parties are entitled to keep confidential, to ensure that the parties are permitted

14          reasonable necessary uses of such material in preparation for and in the conduct

15          of trial, to address their handling at the end of the litigation, and serve the ends of

16          justice, a protective order for such information is justified in this matter.

17          As this is a class action lawsuit for violation of the Telephone Consumer Protection

18          Act, 47 U.S.C. §227 et seq. (“TCPA”), such protected information includes private

19          and personal contact information of Plaintiff and putative class members.

20          Defendant also asserts its policies and procedures are confidential, as well as its

21          financial and tax information. It is the intent of the parties that information will

22          not be designated as confidential for tactical reasons and that nothing be so

23          designated without a good faith belief that it has been maintained in a

24


                                                    3
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 4 of 19 Page ID #:403



 1            confidential, non-public manner, and there is good cause why it should not be part

 2            of the public record of this case.

 3     III.   DEFINITIONS

 4            A.     Action: Daniel Gerstenhaber v. Client Resource Group, Inc. which is

 5            pending as Case No.: 8:19-cv-02004-JLS-ADS.

 6            B.     Challenging Party: A Party or Non-Party that challenges the designation

 7            of information or items under this Order.

8             C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

 9            it is generated, stored or maintained) or tangible things that qualify for protection

10            under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

11            Cause Statement.

12            D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

13            support staff).

14            E.     Designating Party: A Party or Non-Party that designates information or

15            items that it produces in disclosures or in responses to discovery as

16            “CONFIDENTIAL.”

17            F.     Disclosure or Discovery Material: All items or information, regardless of

18            the medium or manner in which it is generated, stored, or maintained (including,

19            among other things, testimony, transcripts, and tangible things), that are

20            produced or generated in disclosures or responses to discovery in this matter.

21            G.     Expert: A person with specialized knowledge or experience in a matter

22            pertinent to the litigation who has been retained by a Party or its counsel to serve

23            as an expert witness or as a consultant in this Action.

24


                                                     4
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 5 of 19 Page ID #:404



 1           H.     House Counsel: Attorneys who are employees of a party to this Action.

 2           House Counsel does not include Outside Counsel of Record or any other outside

 3           counsel.

 4           I.     Non-Party: Any natural person, partnership, corporation, association, or

 5           other legal entity not named as a Party to this action.

 6           J.     Outside Counsel of Record: Attorneys who are not employees of a party to

 7           this Action but are retained to represent or advise a party to this Action and have

8            appeared in this Action on behalf of that party or are affiliated with a law firm

 9           which has appeared on behalf of that party, and includes support staff.

10           K.     Party: Any party to this Action, including all of its officers, directors,

11           employees, consultants, retained experts, and Outside Counsel of Record (and

12           their support staffs).

13           L.     Producing Party:     A Party or Non-Party that produces Disclosure or

14           Discovery Material in this Action.

15           M.     Professional Vendors: Persons or entities that provide litigation support

16           services (e.g., photocopying, videotaping, translating, preparing exhibits or

17           demonstrations, and organizing, storing, or retrieving data in any form or

18           medium) and their employees and subcontractors.

19           N.     Protected Material:     Any Disclosure or Discovery Material that is

20           designated as “CONFIDENTIAL.”

21           O.     Receiving Party: A Party that receives Disclosure or Discovery Material

22           from a Producing Party.

23     IV.   SCOPE

24


                                                    5
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 6 of 19 Page ID #:405



 1           A.     The protections conferred by this Stipulation and Order cover not only

 2           Protected Material (as defined above), but also (1) any information copied or

 3           extracted from Protected Material; (2) all copies, excerpts, summaries, or

 4           compilations of Protected Material; and (3) any testimony, conversations, or

 5           presentations by Parties or their Counsel that might reveal Protected Material.

 6           B.     Any use of Protected Material at trial shall be governed by the orders of

 7           the trial judge. This Order does not govern the use of Protected Material at trial.

8      V.    DURATION

 9           A.     Even after final disposition of this litigation, the confidentiality obligations

10           imposed by this Order shall remain in effect until a Designating Party agrees

11           otherwise in writing or a court order otherwise directs. Final disposition shall be

12           deemed to be the later of (1) dismissal of all claims and defenses in this Action,

13           with or without prejudice; and (2) final judgment herein after the completion and

14           exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

15           including the time limits for filing any motions or applications for extension of

16           time pursuant to applicable law.

17     VI.   DESIGNATING PROTECTED MATERIAL

18           A.     Exercise of Restraint and Care in Designating Material for Protection

19                  1.     Each Party or Non-Party that designates information or items for

20                  protection under this Order must take care to limit any such designation to

21                  specific material that qualifies under the appropriate standards.          The

22                  Designating Party must designate for protection only those parts of

23                  material, documents, items, or oral or written communications that qualify

24                  so that other portions of the material, documents, items, or


                                                     6
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 7 of 19 Page ID #:406



 1                communications for which protection is not warranted are not swept

 2                unjustifiably within the ambit of this Order.

 3                2.     Mass, indiscriminate, or routinized designations are prohibited.

 4                Designations that are shown to be clearly unjustified or that have been

 5                made for an improper purpose (e.g., to unnecessarily encumber the case

 6                development process or to impose unnecessary expenses and burdens on

 7                other parties) may expose the Designating Party to sanctions.

8                 3.     If it comes to a Designating Party’s attention that information or

 9                items that it designated for protection do not qualify for protection, that

10                Designating Party must promptly notify all other Parties that it is

11                withdrawing the inapplicable designation.

12          B.    Manner and Timing of Designations

13                1.     Except as otherwise provided in this Order (see, e.g., Section B(2)(b)

14                below), or as otherwise stipulated or ordered, Disclosure or Discovery

15                Material that qualifies for protection under this Order must be clearly so

16                designated before the material is disclosed or produced.

17                2.     Designation in conformity with this Order requires the following:

18                       a.     For information in documentary form (e.g., paper or

19                       electronic documents, but excluding transcripts of depositions or

20                       other pretrial or trial proceedings), that the Producing Party affix at

21                       a    minimum,     the    legend    “CONFIDENTIAL”         (hereinafter

22                       “CONFIDENTIAL legend”), to each page that contains protected

23                       material. If only a portion or portions of the material on a page

24                       qualifies for protection, the Producing Party also must clearly


                                                  7
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 8 of 19 Page ID #:407



 1                      identify the protected portion(s) (e.g., by making appropriate

 2                      markings in the margins).

 3                      b.     A Party or Non-Party that makes original documents

 4                      available for inspection need not designate them for protection until

 5                      after the inspecting Party has indicated which documents it would

 6                      like copied and produced. During the inspection and before the

 7                      designation, all of the material made available for inspection shall

8                       be deemed “CONFIDENTIAL.”          After the inspecting Party has

 9                      identified the documents it wants copied and produced, the

10                      Producing Party must determine which documents, or portions

11                      thereof, qualify for protection under this Order.      Then, before

12                      producing the specified documents, the Producing Party must affix

13                      the “CONFIDENTIAL legend” to each page that contains Protected

14                      Material. If only a portion or portions of the material on a page

15                      qualifies for protection, the Producing Party also must clearly

16                      identify the protected portion(s) (e.g., by making appropriate

17                      markings in the margins).

18                      c.     For testimony given in depositions, that the Designating

19                      Party identify the Disclosure or Discovery Material on the record,

20                      before the close of the deposition all protected testimony.

21                      d.     For information produced in form other than document and

22                      for any other tangible items, that the Producing Party affix in a

23                      prominent place on the exterior of the container or containers in

24                      which the information is stored the legend “CONFIDENTIAL.” If


                                                8
     Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 9 of 19 Page ID #:408



 1                           only a portion or portions of the information warrants protection,

 2                           the Producing Party, to the extent practicable, shall identify the

 3                           protected portion(s).

 4            C.    Inadvertent Failure to Designate

 5                  1.       If timely corrected, an inadvertent failure to designate qualified

 6                  information or items does not, standing alone, waive the Designating

 7                  Party’s right to secure protection under this Order for such material. Upon

8                   timely correction of a designation, the Receiving Party must make

 9                  reasonable efforts to assure that the material is treated in accordance with

10                  the provisions of this Order.

11     VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

12            A.    Timing of Challenges

13                  1.       Any party or Non-Party may challenge a designation of

14                  confidentiality at any time that is consistent with the Court’s Scheduling

15                  Order.

16            B.    Meet and Confer

17                  1.       The Challenging Party shall initiate the dispute resolution process

18                  under Local Rule 37.1 et seq.

19            C.    The burden of persuasion in any such challenge proceeding shall be on the

20            Designating Party. Frivolous challenges, and those made for an improper purpose

21            (e.g., to harass or impose unnecessary expenses and burdens on other parties)

22            may expose the Challenging Party to sanctions. Unless the Designating Party has

23            waived or withdrawn the confidentiality designation, all parties shall continue to

24


                                                     9
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 10 of 19 Page ID #:409



 1       afford the material in question the level of protection to which it is entitled under

 2       the Producing Party’s designation until the Court rules on the challenge.

 3   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

 4       A.     Basic Principles

 5              1.     A Receiving Party may use Protected Material that is disclosed or

 6              produced by another Party or by a Non-Party in connection with this Action

 7              only for prosecuting, defending, or attempting to settle this Action. Such

8               Protected Material may be disclosed only to the categories of persons and

 9              under the conditions described in this Order. When the Action has been

10              terminated, a Receiving Party must comply with the provisions of Section

11              XIV below.

12              2.     Protected Material must be stored and maintained by a Receiving

13              Party at a location and in a secure manner that ensures that access is

14              limited to the persons authorized under this Order.

15       B.     Disclosure of “CONFIDENTIAL” Information or Items

16              1.     Unless otherwise ordered by the Court or permitted in writing by

17              the Designating Party, a Receiving Party may disclose any information or

18              item designated “CONFIDENTIAL” only to:

19                     a.     The Receiving Party’s Outside Counsel of Record in this

20                     Action, as well as employees of said Outside Counsel of Record to

21                     whom it is reasonably necessary to disclose the information for this

22                     Action;

23

24


                                                10
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 11 of 19 Page ID #:410



 1                   b.     The officers, directors, and employees (including House

 2                   Counsel) of the Receiving Party to whom disclosure is reasonably

 3                   necessary for this Action;

 4                   c.     Experts (as defined in this Order) of the Receiving Party to

 5                   whom disclosure is reasonably necessary for this Action and who

 6                   have signed the “Acknowledgment and Agreement to Be Bound”

 7                   (Exhibit A);

8                    d.     The Court and its personnel;

 9                   e.     Court reporters and their staff;

10                   f.     Professional jury or trial consultants, mock jurors, and

11                   Professional Vendors to whom disclosure is reasonably necessary or

12                   this Action and who have signed the “Acknowledgment and

13                   Agreement to be Bound” attached as Exhibit A hereto;

14                   g.     The author or recipient of a document containing the

15                   information or a custodian or other person who otherwise possessed

16                   or knew the information;

17                   h.     During their depositions, witnesses, and attorneys for

18                   witnesses, in the Action to whom disclosure is reasonably necessary

19                   provided: (i) the deposing party requests that the witness sign the

20                   “Acknowledgment and Agreement to Be Bound;” and (ii) they will

21                   not be permitted to keep any confidential information unless they

22                   sign the “Acknowledgment and Agreement to Be Bound,” unless

23                   otherwise agreed by the Designating Party or ordered by the Court.

24                   Pages of transcribed deposition testimony or exhibits to depositions


                                             11
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 12 of 19 Page ID #:411



 1                      that reveal Protected Material may be separately bound by the court

 2                      reporter and may not be disclosed to anyone except as permitted

 3                      under this Stipulated Protective Order; and

 4                      i.     Any mediator or settlement officer, and their supporting

 5                      personnel, mutually agreed upon by any of the parties engaged in

 6                      settlement discussions.

 7   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

8          IN OTHER LITIGATION

 9         A.    If a Party is served with a subpoena or a court order issued in other

10         litigation that compels disclosure of any information or items designated in this

11         Action as “CONFIDENTIAL,” that Party must:

12               1.     Promptly notify in writing the Designating Party. Such notification

13               shall include a copy of the subpoena or court order;

14               2.     Promptly notify in writing the party who caused the subpoena or

15               order to issue in the other litigation that some or all of the material covered

16               by the subpoena or order is subject to this Protective Order.            Such

17               notification shall include a copy of this Stipulated Protective Order; and

18               3.     Cooperate with respect to all reasonable procedures sought to be

19               pursued by the Designating Party whose Protected Material may be

20               affected.

21         B.    If the Designating Party timely seeks a protective order, the Party served

22         with the subpoena or court order shall not produce any information designated in

23         this action as “CONFIDENTIAL” before a determination by the Court from which

24         the subpoena or order issued, unless the Party has obtained the Designating


                                                  12
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 13 of 19 Page ID #:412



 1        Party’s permission. The Designating Party shall bear the burden and expense of

 2        seeking protection in that court of its confidential material and nothing in these

 3        provisions should be construed as authorizing or encouraging a Receiving Party

 4        in this Action to disobey a lawful directive from another court.

 5   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

 6        PRODUCED IN THIS LITIGATION

 7        A.     The terms of this Order are applicable to information produced by a Non-

8         Party in this Action and designated as “CONFIDENTIAL.” Such information

 9        produced by Non-Parties in connection with this litigation is protected by the

10        remedies and relief provided by this Order. Nothing in these provisions should

11        be construed as prohibiting a Non-Party from seeking additional protections.

12        B.     In the event that a Party is required, by a valid discovery request, to

13        produce a Non-Party’s confidential information in its possession, and the Party is

14        subject to an agreement with the Non-Party not to produce the Non-Party’s

15        confidential information, then the Party shall:

16               1.     Promptly notify in writing the Requesting Party and the Non-Party

17               that some or all of the information requested is subject to a confidentiality

18               agreement with a Non-Party;

19               2.     Promptly provide the Non-Party with a copy of the Stipulated

20               Protective Order in this Action, the relevant discovery request(s), and a

21               reasonably specific description of the information requested; and

22               3.     Make the information requested available for inspection by the

23               Non-Party, if requested.

24


                                                13
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 14 of 19 Page ID #:413



 1         C.     If the Non-Party fails to seek a protective order from this court within 14

 2         days of receiving the notice and accompanying information, the Receiving Party

 3         may produce the Non-Party’s confidential information responsive to the discovery

 4         request. If the Non-Party timely seeks a protective order, the Receiving Party shall

 5         not produce any information in its possession or control that is subject to the

 6         confidentiality agreement with the Non-Party before a determination by the court.

 7         Absent a court order to the contrary, the Non-Party shall bear the burden and

8          expense of seeking protection in this court of its Protected Material.

 9   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

11         disclosed Protected Material to any person or in any circumstance not authorized

12         under this Stipulated Protective Order, the Receiving Party must immediately (1)

13         notify in writing the Designating Party of the unauthorized disclosures, (2) use its

14         best efforts to retrieve all unauthorized copies of the Protected Material, (3)

15         inform the person or persons to whom unauthorized disclosures were made of all

16         the terms of this Order, and (4) request such person or persons to execute the

17         “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit

18         A.

19   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

20         PROTECTED MATERIAL

21         A.     When a Producing Party gives notice to Receiving Parties that certain

22         inadvertently produced material is subject to a claim of privilege or other

23         protection, the obligations of the Receiving Parties are those set forth in Federal

24         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify


                                                 14
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 15 of 19 Page ID #:414



 1       whatever procedure may be established in an e-discovery order that provides for

 2       production without prior privilege review.

 3             If a Producing Party inadvertently discloses information in connection with

 4       the pending litigation to another Party that the Producing Party thereafter claims

 5       to be privileged or protected by the attorney-client privilege or attorney work

 6       product protection (“Disclosed Protected Information”), the disclosure of the

 7       Disclosed Protected Information shall not constitute or be deemed a waiver or

8        forfeiture of any claim of privilege or work product protection that the Producing

 9       Party would otherwise be entitled to assert with respect to the Disclosed Protected

10       Information and its subject matter in this proceeding or in any other federal or

11       state proceeding.

12             A Producing Party may assert in writing attorney-client privilege or work

13       product protection with respect to Disclosed Protected Information.            The

14       Receiving Party must—unless it contests the claim of attorney-client privilege or

15       work product protection—within five business days of receipt of that writing, (i)

16       return or destroy all copies of the Disclosed Protected Information, and (ii)

17       provide a certification of counsel that all of the Disclosed Protected Information

18       has been returned or destroyed. Within five business days after assertion of

19       attorney-client privilege or work product protection with respect to Disclosed

20       Protected Information, the Producing Party must produce a privilege log with

21       respect to the Disclosed Protected Information.

22   XIII. MISCELLANEOUS

23       A.    Right to Further Relief

24


                                               15
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 16 of 19 Page ID #:415



 1              1.       Nothing in this Order abridges the right of any person to seek its

 2              modification by the Court in the future.

 3       B.     Right to Assert Other Objections

 4              1.       By stipulating to the entry of this Protective Order, no Party waives

 5              any right it otherwise would have to object to disclosing or producing any

 6              information or item on any ground not addressed in this Stipulated

 7              Protective Order. Similarly, no Party waives any right to object on any

8               ground to use in evidence of any of the material covered by this Protective

 9              Order.

10       C.     Filing Protected Material

11              1.       A Party that seeks to file under seal any Protected Material must

12              comply with Civil Local Rule 79-5. Protected Material may only be filed

13              under seal pursuant to a court order authorizing the sealing of the specific

14              Protected Material at issue. If a Party's request to file Protected Material

15              under seal is denied by the Court, then the Receiving Party may file the

16              information in the public record unless otherwise instructed by the Court.

17

18

19   XIV. FINAL DISPOSITION

20       A.     After the final disposition of this Action, as defined in Section V, within

21       sixty (60) days of a written request by the Designating Party, each Receiving Party

22       must return all Protected Material to the Producing Party or destroy such

23       material. As used in this subdivision, “all Protected Material” includes all copies,

24       abstracts, compilations, summaries, and any other format reproducing or


                                                 16
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 17 of 19 Page ID #:416



 1         capturing any of the Protected Material. Whether the Protected Material is

 2         returned or destroyed, the Receiving Party must submit a written certification to

 3         the Producing Party (and, if not the same person or entity, to the Designating

 4         Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

 5         all the Protected Material that was returned or destroyed and (2) affirms that the

 6         Receiving Party has not retained any copies, abstracts, compilations, summaries

 7         or any other format reproducing or capturing any of the Protected Material.

8          Notwithstanding this provision, Counsel are entitled to retain an archival copy of

 9         all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

10         memoranda, correspondence, deposition and trial exhibits, expert reports,

11         attorney work product, and consultant and expert work product, even if such

12         materials contain Protected Material. Any such archival copies that contain or

13         constitute Protected Material remain subject to this Protective Order as set forth

14         in Section V.

15         B.     Any violation of this Order may be punished by any and all appropriate

16         measures including, without limitation, contempt proceedings and/or monetary

17         sanctions.

18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19
     Dated: April 22, 2020                   /s/Michael Eisenband
20                                           Attorney(s) for Plaintiff(s)

21
     Dated: April 22, 2020                   /s/ David J. Kaminski
22                                           Attorney(s) for Defendant
                                             CLIENT RESOURCE GROUP, INC.
23

24


                                                17
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 18 of 19 Page ID #:417



 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 2
     Dated:   April 23, 2020                /s/ Autumn D. Spaeth
 3                                    HONORABLE AUTUMN D. SPAETH
                                      United States Magistrate Judge
 4

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                         18
 Case 8:19-cv-02004-JLS-ADS Document 41 Filed 04/23/20 Page 19 of 19 Page ID #:418



 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issue

 6   by the United States District Court for the Central District of California on

 7   __________[DATE] in the case of 8:19-cv-02004-JLS-ADS. I agree to comply with

8    and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in

11   any manner any information or item that is subject to this Stipulated Protective Order

12   to any person or entity except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court

14   for the Central District of California for the purpose of enforcing the terms of this

15   Stipulated Protective Order, even if such enforcement proceedings occur after

16   termination of this action. I hereby appoint                                    [print or

17   type full name] of                         _______________________ [print or

18   type full address and telephone number] as my California agent for service of process in

19   connection with this action or any proceedings related to enforcement of this Stipulated

20   Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                    19
